Title: To James Madison from Hezekiah Niles, 19 January 1822
From: Niles, Hezekiah
To: Madison, James


                
                    Sir,
                    Baltimore, Jan. 19, 1822
                
                I am honored with the receipt of your communication in relation to certain proceedings during the revolution as to the navigation of the Mississippi river, which are laid off for ensertion, and shall appear in the next weeks Register, unless something important & of a more immediately interesting character should intervene. With thanks that you have been pleased to select my work on this occasion, I am with great respect, Yours &c
                
                    H Niles
                
            